                                          Case 5:20-cv-05799-LHK Document 379 Filed 12/13/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                         NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                        Plaintiffs,
 United States District Court




                                                                                            ORDER DENYING MOTION FOR
                                  13                                                        RECONSIDERATION AND
                                                 v.                                         CLARIFYING ORDER TO COMPEL
                                  14
                                         WILBUR L. ROSS, et al.,                            Re: Dkt. No. 376
                                  15
                                                        Defendants.
                                  16

                                  17          Before the Court is Defendants’ motion for leave to file an emergency motion for

                                  18   reconsideration of the Court’s December 10, 2020 Order Granting Plaintiffs’ Motion to Compel,

                                  19   ECF No. 372 (“Order to Compel”), or, in the alternative, for a protective order. ECF No. 376

                                  20   (“Mot.” or “Motion”). Having considered the parties’ submissions, the relevant law, and the

                                  21   record in this case, the Court DENIES Defendants’ motion for reconsideration and CLARIFIES

                                  22   the Order to Compel.

                                  23          Like the Order to Compel, this Order is necessarily brief because time is of the essence.

                                  24   The holidays are approaching, and the fact discovery cut-off is January 7, 2021. ECF No. 357.

                                  25   Moreover, opening expert reports are due January 14, 2021; rebuttal expert reports are due January

                                  26   21, 2021; and close of expert discovery is January 28, 2021. Id. The Court briefly recounts the

                                  27   history of this litigation as relevant to Defendants’ motion and then explains why Defendants’

                                  28                                                    1
                                       Case No. 20-CV-05799-LHK
                                       ORDER DENYING MOTION FOR RECONSIDERATION AND CLARIFYING ORDER TO COMPEL
                                            Case 5:20-cv-05799-LHK Document 379 Filed 12/13/20 Page 2 of 9




                                   1   motion should be denied.

                                   2   I.      BACKGROUND

                                   3           Plaintiffs filed suit on August 18, 2020. ECF No. 1. Throughout this litigation, Defendants’

                                   4   position has been that Defendants’ Replan of the 2020 Census is necessary to meet two statutory

                                   5   deadlines: (1) the December 31, 2020 deadline for the Secretary of Commerce’s report to the

                                   6   President on congressional apportionment figures, followed by the President’s transmittal of those

                                   7   figures to Congress by January 11, 2021; and (2) the April 1, 2021 deadline for the Secretary’s

                                   8   report to the states for the purpose of state redistricting. See ECF No. 208 at 3 (summarizing

                                   9   deadlines).

                                  10           After the Court enjoined the Replan under the Administrative Procedure Act, Defendants

                                  11   successfully sought a stay of the Court’s order from the United States Supreme Court. See Ross v.

                                  12   National Urban League, No. 20A62 (U.S. Oct. 13, 2020). Before the Supreme Court, Defendants
Northern District of California
 United States District Court




                                  13   represented that they would quickly process Census data to meet the December 31, 2020 and April

                                  14   1, 2021 deadlines and to allow states to meet their own “contingent redistricting deadlines.” Defs.

                                  15   Reply in Support of App. for a Stay at 11 (“Defs. Reply”), Ross v. National Urban League, No.

                                  16   20A62 (U.S. Oct. 10, 2020). Defendants specifically cited “sworn testimony in the record . . . of

                                  17   the government’s ability to meet the statutory deadline on its proposed schedule.” Defs. Stay App.

                                  18   at 8, National Urban League (U.S. Oct. 7, 2020). Even so, Defendants have since represented that

                                  19   they can no longer meet the December 31, 2020 deadline. See Oral Arg. Tr. at 6:16–7:3, Trump v.

                                  20   New York, No. 20-366 (U.S. Nov. 30, 2020) (“[W]e are not currently on pace to send the report to

                                  21   the President by the year-end statutory deadline.”).

                                  22           After the Supreme Court’s stay, Plaintiffs sought discovery on their Enumeration Clause

                                  23   claim, which this Court had not addressed in prior orders. Plaintiffs asked this Court for an

                                  24   expedited schedule with (1) a one-month discovery period; and (2) final judgment before the

                                  25   Secretary’s report of congressional apportionment figures to the president, which Plaintiffs

                                  26   expected sometime in early January 2021 (after the December 31, 2020 statutory deadline). ECF

                                  27   No. 356 at 9. By contrast, Defendants proposed that (1) the case be stayed until the Bureau

                                  28                                                     2
                                       Case No. 20-CV-05799-LHK
                                       ORDER DENYING MOTION FOR RECONSIDERATION AND CLARIFYING ORDER TO COMPEL
                                             Case 5:20-cv-05799-LHK Document 379 Filed 12/13/20 Page 3 of 9




                                   1   completed the 2020 Census or until Defendants’ appeal of the Court’s preliminary injunction were

                                   2   resolved; and (2) following a stay, there be a three-month discovery period. Id. at 10.

                                   3             The Court’s November 13, 2020 Case Management Order, which is incorporated by

                                   4   reference herein, explained why discovery should proceed and why such discovery should be

                                   5   limited. ECF No. 357 (“Case Management Order”). In the Case Management Order, the Court set

                                   6   an expedited schedule because of the states’ “contingent redistricting deadlines” and the difficulty

                                   7   of granting relief after the April 1, 2020 deadline for the Secretary’s transmittal of redistricting

                                   8   data to the states. This schedule gave the parties eight weeks to engage in limited discovery. Id. at

                                   9   2. Because of the expedited schedule, the Court gave the parties 10 days to respond to Requests

                                  10   for Production and 14 days to start producing documents for which no objections were asserted.

                                  11   Id.

                                  12             The Court also significantly limited discovery in several ways. For instance, although the
Northern District of California
 United States District Court




                                  13   Federal Rules of Civil Procedure (the “Federal Rules”) permit 10 depositions per side, the Court

                                  14   cut that number in half, permitting only 5 depositions. See Fed. R. Civ. P. 30(a)(1); ECF No. 357.

                                  15   Similarly, the Federal Rules permit 25 interrogatories per side, but the Court cut that number by

                                  16   60%, permitting only 10 interrogatories. See Fed. R. Civ. P. 33(a)(1); ECF No. 357. Lastly, the

                                  17   Federal Rules permit an unlimited number of Requests for Admission (“RFAs”) and Requests for

                                  18   Production (“RFPs”), but the Court permitted only 25 RFAs and 25 RFPs per side in the instant

                                  19   case. See Fed. R. Civ. P. 34, 36; ECF No. 357.

                                  20             On December 9, 2020, the parties filed a joint case management statement. ECF No. 367.

                                  21   Plaintiffs stated that, although they had served RFPs on November 17, 2020, Defendants had only

                                  22   produced 691 documents, of which 221 were duplicates. ECF No. 367 at 2. Those 221 duplicates

                                  23   comprised:

                                  24         •   55 duplicative copies of the same presentation;
                                  25         •   52 duplicative copies of the same Senior Management Agenda;
                                  26         •   27 duplicative copies of the same document entitled “Status Reporting: Phased Restart for
                                                 the 2020 Decennial Census (Periodic Reporting: Release for June 8, 2020)”;
                                  27

                                  28                                                      3
                                       Case No. 20-CV-05799-LHK
                                       ORDER DENYING MOTION FOR RECONSIDERATION AND CLARIFYING ORDER TO COMPEL
                                          Case 5:20-cv-05799-LHK Document 379 Filed 12/13/20 Page 4 of 9




                                          •   26 duplicative copies of the same document entitled “Status Reporting: 2020 Decennial
                                   1
                                              Census – Executive Order 13880 (Release for June 8, 2020)”;
                                   2
                                          •   24 duplicative copies of the same document entitled “Status Reporting: 2020 Decennial
                                   3          Census (Periodic Reporting: Release for June 8, 2020)”;
                                   4      •   22 duplicative copies of the same document entitled “Department of Commerce — Second
                                              Term Key Priorities”; and
                                   5

                                   6      •   22 duplicative copies of the same document entitled “Status Reporting: Phased Restart for
                                              the 2020 Decennial Census.”
                                   7
                                       Order to Compel at 4–5. Another 116 of the 691 documents were calendar invites that contain no
                                   8
                                       relevant information. Id.
                                   9
                                              As a result, Plaintiffs stated that they were unable to craft appropriately tailored
                                  10
                                       interrogatories and RFAs. Id. at 2. On December 9, 2020, Plaintiffs filed a motion to compel and a
                                  11
                                       motion to shorten time and expedite. ECF Nos. 368, 369. On December 10, 2020, Defendants filed
                                  12
Northern District of California




                                       an opposition to Plaintiffs’ motion to compel. ECF No. 371.
 United States District Court




                                  13
                                              The Court’s December 10, 2020 Order to Compel, which is incorporated by reference
                                  14
                                       herein, granted Plaintiff’s motion to compel. The Court concluded that Defendants had
                                  15
                                       “prejudice[d] Plaintiffs and flout[ed] the Court’s case schedule” by failing to produce documents
                                  16
                                       that Defendants have been on notice about for nearly five months. Order to Compel at 6. As
                                  17
                                       relevant here, the Court ordered Defendants to produce by December 14, 2020: (1) Documents
                                  18
                                       sufficient to show the details of the Bureau’s current data-processing plans, procedures, and
                                  19
                                       schedule (including changes) since October 15, 2020; and (2) Documents responsive to the
                                  20
                                       requests in the November 19, 2020 letter from the House Committee on Oversight and Reform to
                                  21
                                       Secretary Wilbur L. Ross. See Order to Compel at 8.
                                  22
                                              On Saturday, December 12, 2020 at 4:16 p.m., Defendants filed an emergency motion for
                                  23
                                       reconsideration of those two directives in the Order to Compel. ECF No. 376. Defendants argue
                                  24
                                       that complying with those two directives would require Defendants to disclose potentially
                                  25
                                       privileged documents because Defendants have not reviewed documents for attorney-client, work-
                                  26
                                       product, and Executive privilege. See, e.g., Mot. at 5. Defendants thus ask the Court to either
                                  27

                                  28                                                     4
                                       Case No. 20-CV-05799-LHK
                                       ORDER DENYING MOTION FOR RECONSIDERATION AND CLARIFYING ORDER TO COMPEL
                                             Case 5:20-cv-05799-LHK Document 379 Filed 12/13/20 Page 5 of 9




                                   1   (1) vacate those two directives; or (2) issue a protective order that would give Defendants another

                                   2   two weeks to review documents for attorney-client, work-product, and Executive privilege. Id.

                                   3   Defendants ask the Court to rule “as soon as possible, but in any event no later than 11:59 p.m.

                                   4   Pacific time on Sunday, December 13, 2020.” Id. at 1. On December 13, 2020, Plaintiffs filed a

                                   5   response to Defendants’ Motion. ECF No. 378 (“Response” or “Resp.”).

                                   6             However, Defendants’ Motion does not request that the Court reconsider all portions of the

                                   7   Order to Compel. See Mot. at 4 (“Defendants are not requesting that the Court reconsider all

                                   8   portions of its Order.”). In fact, Defendants concede that they will comply with the rest of the

                                   9   Order to Compel, which is set forth below:

                                  10         •   Defendants must produce by December 14, 2020:
                                  11                o All summary report data responsive to Plaintiffs’ sufficient-to-show requests
                                                      regarding data collection processes, metrics, issues and improprieties (RFP Nos. 2–
                                  12
Northern District of California




                                                      4, 6–10, 15, 16, and 18).
 United States District Court




                                  13
                                                    o Appropriate metadata—including hash data, production begin bates, production
                                  14                  end bates, production begin attachment, production end attachment, custodian,
                                                      email from, email to, email cc, author, document date, and file name—for
                                  15
                                                      Defendants’ December 1, 2020 and December 8, 2020 productions.
                                  16
                                             •   Defendants must produce appropriate metadata for all future productions made in this case.
                                  17
                                             •   Defendants must make available for a deposition, no later than December 17, 2020, an
                                  18             additional Rule 30(b)(6) witness on the limited topics of Defendants’ retention,
                                                 organization, collection, review, and production of documents and data, as well as the
                                  19
                                                 search functionalities and capabilities of Defendants’ various databases, so that Plaintiffs
                                  20             have definitive, sworn answers regarding key document production issues in this case, and
                                                 meaningful guidance regarding how Defendants retain, manage, and organize data and
                                  21
                                                 how they are collecting and producing documents in this litigation, that will help finalize
                                  22             this portion of discovery without further delay.
                                  23         •   Defendants shall have 14 days to respond to Interrogatories and Requests for Admission.
                                  24   Id.; Order to Compel at 7–8.
                                  25   II.       DISCUSSION
                                  26             Defendants’ problem is of entirely their own making. As Plaintiffs rightly explain in their
                                  27   Response, Defendants’ Motion is meritless in at least four ways.
                                  28                                                       5
                                       Case No. 20-CV-05799-LHK
                                       ORDER DENYING MOTION FOR RECONSIDERATION AND CLARIFYING ORDER TO COMPEL
                                          Case 5:20-cv-05799-LHK Document 379 Filed 12/13/20 Page 6 of 9




                                   1          First, Defendants’ conduct has required compressing the case schedule. Specifically,

                                   2   Defendants have continued to rush data processing even though the December 31, 2020 statutory

                                   3   deadline—which Defendants originally invoked to justify the Replan—is no longer a deadline

                                   4   Defendants can meet. See Oral Arg. Tr. at 6:16–7:3 (“[W]e are not currently on pace to send the

                                   5   report to the President by the year-end statutory deadline.”). As the Chief Justice explained during

                                   6   oral argument in Trump v. New York, judicial relief is “more manageable at an earlier stage”

                                   7   because redoing apportionment or redistricting would “be like having to unscramble the eggs[.]”

                                   8   Oral Arg. Tr. at 8:9–15. Consequently, the Court has had to set an expedited schedule to avoid the

                                   9   immense practical challenges of granting post-redistricting relief.

                                  10          Second, when the Court set the case schedule—a schedule about three months slower than

                                  11   what Plaintiffs initially requested—Defendants never claimed that the fact discovery period would

                                  12   not allow enough time for privilege review. Compare ECF No. 344 at 3 (Plaintiffs’ proposed case
Northern District of California
 United States District Court




                                  13   schedule, with trial starting on December 21, 2020), with ECF No. 357 at 2 (setting trial for March

                                  14   19, 2021). Indeed, Defendants themselves proposed a fact discovery period of three months, only

                                  15   one month longer than the period that this Court set. Compare ECF No. 356 at 10 (Defendants’

                                  16   proposal of three month fact discovery period), with ECF No. 357 at 2 (Case Management

                                  17   Statement setting two month fact discovery period).

                                  18          Third, Defendants failed to oppose Plaintiffs’ motion to compel on the ground that

                                  19   Defendants would lack time to review documents for privilege. Rather, Defendants raise privilege

                                  20   for the first time in their emergency motion for reconsideration. Defendants thus forfeited their

                                  21   argument. See, e.g., Connecticut Gen. Life Ins. Co. v. Zilka, 56 F. App'x 828, 829 (9th Cir. 2003

                                  22   (“A party does not properly preserve an issue for appeal by raising it for the first time in a motion

                                  23   for reconsideration.” (quoting Self-Realization Fellowship Church v. Ananda Church of Self-

                                  24   Realization, 59 F.3d 902, 912 (9th Cir. 1995))). As Civil Local Rule 7-9(b) explains, Defendants

                                  25   must show the following in seeking reconsideration of the Court’s Order to Compel: “reasonable

                                  26   diligence in bringing the motion” and (1) that “a material difference in fact or law exists from that

                                  27   which was presented to the Court before entry of the [Order to Compel],” and despite exercising

                                  28                                                     6
                                       Case No. 20-CV-05799-LHK
                                       ORDER DENYING MOTION FOR RECONSIDERATION AND CLARIFYING ORDER TO COMPEL
                                          Case 5:20-cv-05799-LHK Document 379 Filed 12/13/20 Page 7 of 9




                                   1   reasonable diligence, “[Defendants] did not know such fact or law at the time of the [Order to

                                   2   Compel]”; (2) “[t]he emergence of new material facts or a change of law occurring after the time

                                   3   of [the Order to Compel]”; or (3) “a manifest failure by the Court to consider material facts or

                                   4   dispositive legal arguments which were presented to the Court before [the Order to Compel].” Civ.

                                   5   L.R. 7-9(b). Defendants fail to meet the requirements for reconsideration. Indeed, Defendants

                                   6   never argue that their need to review their documents for privilege is a new development, or that

                                   7   Defendants were unaware of this need before the entry of the Order to Compel.

                                   8          Fourth, Defendants have known for nearly five months that they needed to produce the

                                   9   documents. As the Court held and Defendants concede, Plaintiffs’ document requests

                                  10   “substantial[ly] overlap” with the document requests issued by the Government Accountability

                                  11   Office on August 5, 2020, and the House Committee on Oversight and Reform (“the Committee”)

                                  12   on November 19, 2020. Mot. at 1 n.1; see also Dillingham Decl. ¶ 4, ECF No. 371 (discussing
Northern District of California
 United States District Court




                                  13   “the overlap between (1) documents responsive to the Committee’s request, and (2) documents

                                  14   responsive to Plaintiffs’ requests in this case”). Moreover, Plaintiffs served their RFPs nearly a

                                  15   month ago on November 17, 2020. See Makker Decl., Ex. 1, ECF No. 368 (RFPs). Defendants

                                  16   were required to object to the RFPs within 10 days and were required to start producing

                                  17   documents within 14 days. ECF No. 357 at 2. Yet Defendants did not even start keyword searches

                                  18   for potential privilege until December 11, 2020— the day after the Court issued the Order to

                                  19   Compel. See DiGiacomo Decl. ¶ 7. Nor is there any indication that Defendants have begun

                                  20   reviewing documents that those keyword searches have flagged as potentially privileged. Thus,

                                  21   Defendants have hardly begun a privilege log for document requests that are nearly five months

                                  22   old. Even shorter delays in asserting privilege may waive privilege. See, e.g., In re Grand Jury

                                  23   (Impounded), 138 F.3d 978, 983 (3d Cir. 1998) (affirming waiver of attorney-client privilege after

                                  24   4-month delay); Horace Mann Ins. Co. v. Nationwide Mut. Ins. Co., 240 F.R.D. 44, 48 (D. Conn.

                                  25   2007) (holding attorney-client and work-product privileges waived given four-month delay in

                                  26   producing privilege log).

                                  27          Thus, Defendants’ Motion is meritless. The Court will not relieve Defendants of their duty

                                  28                                                     7
                                       Case No. 20-CV-05799-LHK
                                       ORDER DENYING MOTION FOR RECONSIDERATION AND CLARIFYING ORDER TO COMPEL
                                          Case 5:20-cv-05799-LHK Document 379 Filed 12/13/20 Page 8 of 9




                                   1   to produce documents that are relevant to Plaintiffs’ claims and proportional to the needs of the

                                   2   case. See Order to Compel at 4–7 (granting Plaintiffs’ motion to compel because the requested

                                   3   discovery is relevant to Plaintiffs’ claim and proportional to the needs of the case).

                                   4   III.       CONCLUSION

                                   5              For the foregoing reasons, the Court DENIES Defendants’ request for reconsideration of

                                   6   the Order to Compel, but CLARIFIES the Order to Compel as follows.

                                   7              By December 14, 2020, the parties shall meet and confer then file a joint statement

                                   8   proposing an expedited schedule to produce a privilege log and to brief privilege disputes. The

                                   9   parties shall prioritize high priority objections first. The same three-judge panel of United States

                                  10   Magistrate Judges that previously ruled on the parties’ privilege disputes will rule on these

                                  11   privilege disputes. The parties must meet and confer before briefing any privilege disputes. Thus

                                  12   far, Defendants’ productions have included many duplicates. The Magistrate Judge Panel’s earlier
Northern District of California
 United States District Court




                                  13   and rolling privilege rulings should inform the parties’ efforts to resolve later privilege disputes.

                                  14              Every day from December 14, 2020 until December 21, 2020—the same day Defendants

                                  15   must produce subpoenaed documents to the House Committee on Oversight and Reform—

                                  16   Defendants shall produce, on a rolling basis, documents in the following two categories:

                                  17          •   Documents sufficient to show the details of the Bureau’s current data-processing plans,
                                                  procedures, and schedule (including changes) since October 15, 2020;
                                  18
                                              •   Documents responsive to the requests in the November 19, 2020 letter from the House
                                  19
                                                  Committee on Oversight and Reform to Secretary Wilbur L. Ross.
                                  20
                                       As a benchmark, Defendants shall produce about 10 to 15 percent of the total documents collected
                                  21
                                       for each category every day. Documents over which Defendants assert privilege shall be produced
                                  22
                                       to the three-judge panel for in camera review.
                                  23
                                                  Furthermore, Defendants do not seek reconsideration of the following requirements in the
                                  24
                                       Order to Compel and thus must comply with these requirements:
                                  25
                                              •   Defendants must produce by December 14, 2020:
                                  26

                                  27

                                  28                                                       8
                                       Case No. 20-CV-05799-LHK
                                       ORDER DENYING MOTION FOR RECONSIDERATION AND CLARIFYING ORDER TO COMPEL
                                         Case 5:20-cv-05799-LHK Document 379 Filed 12/13/20 Page 9 of 9




                                                 o All summary report data responsive to Plaintiffs’ sufficient-to-show requests
                                   1
                                                   regarding data collection processes, metrics, issues and improprieties (RFP Nos. 2–
                                   2               4, 6–10, 15, 16, and 18).

                                   3             o Appropriate metadata—including hash data, production begin bates, production
                                                   end bates, production begin attachment, production end attachment, custodian,
                                   4
                                                   email from, email to, email cc, author, document date, and file name—for
                                   5               Defendants’ December 1, 2020 and December 8, 2020 productions.

                                   6      •   Defendants must produce appropriate metadata for all future productions made in this case.

                                   7      •   Defendants must make available for a deposition, no later than December 17, 2020, an
                                              additional Rule 30(b)(6) witness on the limited topics of Defendants’ retention,
                                   8
                                              organization, collection, review, and production of documents and data, as well as the
                                   9          search functionalities and capabilities of Defendants’ various databases, so that Plaintiffs
                                              have definitive, sworn answers regarding key document production issues in this case, and
                                  10
                                              meaningful guidance regarding how Defendants retain, manage, and organize data and
                                  11          how they are collecting and producing documents in this litigation, that will help finalize
                                              this portion of discovery without further delay.
                                  12
Northern District of California
 United States District Court




                                          •   Defendants shall have 14 days to respond to Interrogatories and Requests for Admission.
                                  13
                                       Order to Compel at 8.
                                  14
                                       IT IS SO ORDERED.
                                  15

                                  16
                                       Dated: December 13, 2020
                                  17
                                                                                       ______________________________________
                                  18
                                                                                       LUCY H. KOH
                                  19                                                   United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                    9
                                       Case No. 20-CV-05799-LHK
                                       ORDER DENYING MOTION FOR RECONSIDERATION AND CLARIFYING ORDER TO COMPEL
